J-S68006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

DONNELL BARNES,

                            Appellant                 No. 1156 WDA 2015


             Appeal from the Judgment of Sentence June 26, 2015
                  In the Court of Common Pleas of Erie County
              Criminal Division at No(s): CP-25-CR-0001766-2014


BEFORE: SHOGAN, SOLANO, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                            FILED OCTOBER 6, 2016

       Donnell Barnes (“Appellant”) appeals from the judgment of sentence

imposed after he entered a plea of no contest to corruption of minors,

indecent assault, and endangering the welfare of a child.          Specifically,

Appellant challenges his designation as a sexually violent predator (“SVP”).

We affirm.

       The charges against Appellant stem from his sexual contact with the

victim when she was between the ages of eight and ten. Appellant was fifty

to fifty-three years old and the live-in boyfriend of the victim’s mother.

Following his plea of no contest, the trial court held an SVP and sentencing

hearing on June 26, 2015.          Based on the expert testimony of Ms. Brenda
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S68006-16


Manno, Appellant was designated an SVP and required to be a lifetime

registrant. He was sentenced to incarceration for an aggregate term of four

to eight years. Appellant did not file post-sentence motions.

      Appellant filed a notice of appeal on July 24, 2015, and, along with the

trial court, complied with Pa.R.A.P. 1925. On appeal, Appellant presents the

following question for our consideration: “Whether the trial court abused its

discretion when it found Appellant to be a sexually violent predator as there

was insufficient evidence presented to support such a finding.” Appellant’s

Brief at 3 (full capitalization omitted).

      Appellant challenges the sufficiency of the evidence supporting the trial

court’s SVP designation. Our standard and scope of review are well settled:

             A challenge to the sufficiency of the evidence is a question
      of law requiring a plenary scope of review. The appropriate
      standard of review regarding the sufficiency of the evidence is
      whether the evidence admitted at trial and all reasonable
      inferences drawn therefrom, when viewed in the light most
      favorable to the Commonwealth as the verdict winner, is
      sufficient to support all the elements of the offenses. As a
      reviewing court, we may not weigh the evidence and substitute
      our judgment for that of the fact-finder. Furthermore, a fact-
      finder is free to believe all, part or none of the evidence
      presented.

Commonwealth v. Brooks, 7 A.3d 852, 860 (Pa. Super. 2010) (quoting

Commonwealth v. Haughwout, 837 A.2d 480, 484 (Pa. Super. 2003)

(citations omitted)).

      In order to affirm an SVP designation, we, as a reviewing court,
      must be able to conclude that the fact-finder found clear and
      convincing evidence that the individual is an SVP. As with any
      sufficiency of the evidence claim, we view all evidence and

                                       -2-
J-S68006-16


     reasonable inferences therefrom in the light most favorable to
     the Commonwealth. We will reverse a trial court’s determination
     of SVP status only if the Commonwealth has not presented clear
     and convincing evidence that each element of the statute has
     been satisfied.

Commonwealth v. Hollingshead, 111 A.3d 186, 189 (Pa. Super. 2015),

appeal denied, 125 A.3d 1199 (Pa. 2015) (quoting Commonwealth v.

Baker, 24 A.3d 1006, 1033 (Pa. Super. 2011)) (internal brackets omitted).

     This Court has explained the SVP determination process as follows:

        After a person has been convicted of an offense listed in 42
     Pa.C.S.A. § 9799.14, the trial court then orders an assessment
     to be done by the SOAB to help determine if that person should
     be classified as an SVP. An SVP is defined as a person who has
     been convicted of a sexually violent offense and who has a
     mental abnormality or personality disorder that makes the
     person likely to engage in predatory sexually violent offenses. In
     order to show that the offender suffers from a mental
     abnormality or personality disorder, the evidence must show
     that the defendant suffers from a congenital or acquired
     condition that affects the emotional or volitional capacity of the
     person in a manner that predisposes that person to the
     commission of criminal sexual acts to a degree that makes the
     person a menace to the health and safety of other persons.
     Moreover, there must be a showing that the defendant’s conduct
     was predatory. Furthermore, in reaching a determination, we
     must examine the driving force behind the commission of these
     acts, as well as looking at the offender’s propensity to reoffend,
     an opinion about which the Commonwealth’s expert is required
     to opine. However, the risk of re-offending is but one factor to
     be considered when making an assessment; it is not an
     independent element.

Hollingshead, 111 A.3d 189–190 (quoting Commonwealth v. Stephens,

74 A.3d 1034, 1038–1039 (Pa. Super. 2013)) (emphasis supplied; internal

brackets and ellipses omitted). Additionally:




                                    -3-
J-S68006-16


     [w]hen performing an SVP assessment, a mental health
     professional must consider the following 15 factors: whether the
     instant offense involved multiple victims; whether the defendant
     exceeded the means necessary to achieve the offense; the
     nature of the sexual contact with the victim(s); the defendant’s
     relationship with the victim(s); the victim(s)’ age(s); whether
     the instant offense included a display of unusual cruelty by the
     defendant during the commission of the offense; the victim(s)’
     mental capacity(ies); the defendant’s prior criminal record;
     whether the defendant completed any prior sentence(s);
     whether the defendant participated in available programs for
     sexual offenders; the defendant’s age; the defendant’s use of
     illegal drugs; whether the defendant suffers from a mental
     illness, mental disability, or mental abnormality; behavioral
     characteristics that contribute to the defendant’s conduct; and
     any other factor reasonably related to the defendant’s risk of
     reoffending. See 42 Pa.C.S.A. § 9799.24(b).

Hollingshead, 111 A.3d 190.

           With regard to the various assessment factors listed in
     Section 9795.4, there is no statutory requirement that all of
     them or any particular number of them be present or absent in
     order to support an SVP designation. The factors are not a check
     list with each one weighing in some necessary fashion for or
     against SVP designation. Rather, the presence or absence of one
     or more factors might simply suggest the presence or absence of
     one or more particular types of mental abnormalities.

           Thus, while the Board is to examine all the factors listed
     under Section 9795.4, the Commonwealth does not have to
     show that any certain factor is present or absent in a particular
     case. Rather, the question for the SVP court is whether the
     Commonwealth’s evidence, including the Board’s assessment,
     shows that the person convicted of a sexually violent offense has
     a mental abnormality or disorder making that person likely to
     engage in predatory sexually violent offenses. 42 Pa.C.S.A. §
     9792. Having conducted a hearing and considered the evidence
     presented to it, the court then decides whether a defendant is to
     be designated an SVP and thus made subject to the registration
     requirements of 42 Pa.C.S.A. § 9795.1(b)(3).




                                   -4-
J-S68006-16


Brooks, 7 A.3d at 862 (quoting Commonwealth v. Feucht, 955 A.2d 377,

381 (Pa. Super. 2008) (citations omitted)).

       Appellant first argues “that the clear and convincing burden necessary

to determine whether he is a[n] SVP was not met by the Commonwealth as

the testimony presented was based on hearsay and failed to meet the

factors as outlined in SORNA.”1                Appellant’s Brief at 5.   According to

Appellant, “the sole evidence the Commonwealth presented during the SVP

hearing was testimony from Brenda Manno.                    Ms. Manno, by her own

testimony, did not interview or examine the Appellant.[2] Her testimony was

based solely on police reports and the criminal complaint that was compiled

by an investigator. N.T. SVP Hearing at 7.” Id. at 6.

       Upon review, we conclude that Appellant’s first argument is meritless.

In doing so, we adopt as our own, the well-reasoned analysis of the trial

court:

             In preparing her assessment, Ms. Manno reviewed a
       summary of the records and a report from the investigator
       assigned to the case, which included police records, the criminal
       complaint, the affidavit of probable cause and other related
       records. Sentencing Transcript, June 26, 2015, (“N.T.”), p. 8.
       Ms. Manno also reviewed records from Erie County Adult
       Probation, the Pennsylvania Department of Transportation, the
       Pennsylvania Board of Probation and Parole, and the letter
____________________________________________


1
  Sex Offender Registration and Notification Act, 42 Pa.C.S. §§ 9799.10–
9799.41.
2
   Ms. Manno explained that Appellant “declined to be interviewed.”             N.T.,
6/26/15, at 16.



                                           -5-
J-S68006-16


     submitted by Appellant’s counsel informing Ms. Manno Appellant
     would [not] consent to an interview. N.T. p. [7,] 8.

           At the SVP hearing, Appellant stipulated that Ms. Manno
     was an expert qualified to offer an opinion as [to] whether
     Appellant met the statutory criteria to be qualified a sexually
     violent predator.3 N.T. p. 6. The realm of information an expert
     can rely on in formulating an opinion can be broad.

                 “An expert may base an opinion on facts or
           data in the case that the expert has been made
           aware of or personally observed. If experts in the
           particular field would reasonably rely on those kinds
           of facts or data in forming an opinion on the subject,
           they need not be admissible for the opinion to be
           admitted.” Pa.R.E. 703. “If the expert states an
           opinion the expert must state the facts or data on
           which the opinion is based.”        Pa.R.E. 705 and
           Comment (explaining otherwise inadmissible facts
           and data supporting expert opinion are considered
           only to explain basis for expert’s opinion, not as
           substantive evidence). “Once expert testimony has
           been admitted, the rules of evidence then place the
           full burden of exploration of facts and assumptions
           underlying the testimony of an expert witness
           squarely on the shoulders of opposing counsel’s
           cross-examination.” In re D.Y., [34 A.3d 177, 182–
           183 (Pa.Super.2011)]. Opposing counsel bears the
           burden of exposing and exploring “any weaknesses
           in the underpinnings of the expert’s opinion.” Id.
                 Commonwealth v. Prendes, 97 A.3d 337, 358
                 (Pa. Super. 2014).
           3
                Ms. Manno is a board member of the Sexual
           Offender’s Assessment Board and a licensed clinical
           social worker. N.T. p. 5. The parties stipulated at
           trial that she was qualified to offer an opinion on
           whether Appellant met the statutory definition for a
           sexually violent predator. N.T. p. 6.

Trial Court Opinion, 9/9/15, at 4–5. Accord Commonwealth v. Prendes,

97 A.3d 337, 360–361 (Pa. Super. 2014), appeal denied, 105 A.3d 736 (Pa.


                                   -6-
J-S68006-16


2014) (“[An] SOAB expert’s opinion may be based on facts or data that the

expert has been made aware of or personally observed so long as experts in

the particular field reasonably rely on those kinds of facts or data in forming

an opinion on the subject; the facts or data consulted need not be

admissible for the expert’s opinion to be admitted.”). Furthermore, the trial

court found—and the record confirms—that “Ms. Manno testified extensively

about each statutory factor.”          Trial Court Opinion, 9/9/15, at 5–6; N.T.,

6/26/15, at 8–13. Therefore, Appellant is not entitled to relief.

      Appellant’s second argument is that the evidence was insufficient to

support his classification as an SVP, especially because he “had never before

been convicted of a sexual crime and did not use extraordinarily violent

means necessary to achieve the offense.” Appellant’s Brief at 9. In support

of his position, Appellant relies on Commonwealth v. Lipphardt, 841 A.2d

551 (Pa. Super. 2004), and Commonwealth v. Plucinski, 868 A.2d 20 (Pa.

Super. 2005).    Appellant argues that his case should result in the same

dispositions reached in Lipphardt and Plucinski, i.e., a finding by this

Court that the evidence was insufficient to support an SVP classification.

Appellant’s Brief at 8.

      Upon    review,     we   first    distinguish   Appellant’s   legal   authority.

Lipphardt involved a defendant diagnosed with anti-social personality

disorder who committed a single sexual offense against a twenty-five-year-

old woman he did not know. In Plucinski, the defendant used his fourteen-


                                          -7-
J-S68006-16


year-old stepdaughter as a sexual surrogate for six months when his marital

relationship with the victim’s mother deteriorated. Unlike the defendants in

Lipphardt and Plucinski, Appellant repeatedly engaged in sexual contact

for more than six months with a child under the age of thirteen with whom

he lived, and he was likely to reoffend.       Thus, Appellant’s reliance on

Lipphardt and Plucinski is unavailing.

     Next, we reproduce with approval the trial court’s analysis:

     Ms. Manno found Appellant to have the mental abnormality of
     pedophilic disorder, a type of lifetime perophilic disorder. N.T. p.
     10. A person is found to have pedophilic disorder if over a
     period of at least six months, the person experienced recurrent
     intense sexually arousing urges, fantasies or behaviors involving
     a prepubescent child or children, which is generally age 13 years
     or younger. N.T. pp. 10–11. The individual must be at least 16
     years old and there must be at least 5 or more years difference
     between the individual and the child. N.T. p. 11. The urges,
     behaviors, or fantasies must have caused marked distress or
     interpersonal difficulty. N.T. p. 11. Individuals who suffer from
     this disorder are more likely to reoffend than someone who does
     not have the disorder. N.T. p. 11.

           Based in part on this disorder, Ms. Manno concluded
     Appellant is likely to reoffend. In reaching this conclusion, Ms.
     Manno also considered the victim was a prepubescent child,
     outside the normative range of adult interest and there were
     multiple incidents that occurred over an extended period of time.
     N.T. pp. 11–12.

          Ms. Manno also found that Appellant’s actions indicated
     predatory behavior:

                  By statute, predatory is defined as an act
           directed at a stranger or a person with whom a
           relationship is initiated, established, maintained or
           promoted, in whole or in part, in order to facilitate or
           support victimization.


                                    -8-
J-S68006-16


                   I found that there was maintenance or
            promotion of this relationship, at least in part, in the
            fact that he lived with the family, that he utilized this
            child on numerous occasions for sexual gratification.
                        N.T. p. 12.

            Ms. Manno ultimately formulated an opinion to a
      reasonable degree of professional certainty that Appellant met
      the statutory criteria to be qualified a[n SVP]. N.T. p. 12.
      Appellant offered no evidence to the contrary.

             The [c]ourt accepted Ms. Manno’s opinion and her
      supporting reasons in finding the Commonwealth met its burden
      of proof to establish Appellant met the statutory criteria to be
      classified a[n SVP].

Trial Court Opinion, 9/9/15, at 6–7.

      Our review of the record substantiates the trial court’s determination

that the Commonwealth presented clear and convincing evidence that

Appellant met the statutory criteria to be classified as an SVP.         N.T.,

6/26/15, at 8–13. Thus, we conclude that Appellant’s sufficiency challenge

lacks merit. Hollingshead, 111 A.3d at 189.

      In discussing the facts of other cases and the absence of certain

statutory factors, Appellant is essentially asking this Court to reweigh them.

This we cannot do. Brooks, 7 A.3d at 863 (citing Commonwealth v.

Meals, 912 A.2d 213 (Pa. 2006) (holding that this Court erred in reweighing

the SVP evidence presented to the trial court; “the Superior Court stepped

beyond its authority when it reweighed the evidence, giving more weight to

the ‘absent’ factors than those found and relied upon by the trial court”)).




                                       -9-
J-S68006-16


Thus, because Appellant’s classification as a sexually violent predator is

supported by the record, we affirm Appellant’s judgment of sentence. Id.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2016




                                  - 10 -